Order entered July 28, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-01599-CV

                            VICTOR MALDONADO, Appellant

                                              V.

                 SUMEER HOMES, INC., PALMER DRYWALL, L.L.C.,
                   AND ISC BUILDING MATERIALS, INC., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-10-01137-E

                                          ORDER
       The Court has before it the July 25, 2014 Notice of Automatic Stay of Proceedings filed

by appellee Sumeer Homes, informing this Court that its insurance carrier, Freestone Insurance

Company, has been declared impaired and is under a liquidation order. Attached to the notice is

a “Liquidation and Injunction Order with Bar Date” entered by the Court of Chancery of the

State of Delaware on July 22, 2014.

       The order recites that Freestone was previously declared impaired and placed into

rehabilitation by the chancery court. The court found the “impairment, insolvency, unsound

condition and hazardous condition continues to exist” and determined further efforts to

rehabilitate Freestone would be useless. The court determined liquidation was appropriate and
appointed a receiver to liquidate Freestone. The order enjoins and restrains the prosecution of

any lawsuit for a period of 180 days.

       Under section 462.309(a) of the Texas Insurance Code, a proceeding in which an

impaired insurer is a party or is obligated to defend a party in a court in this state, other than a

proceeding directly related to the receivership or instituted by the receiver, is stayed for:


          (1) a six-month period beginning on the later of the date of the designation of
          impairment or the date an ancillary proceeding is brought in this state; and

          (2) a subsequent period as determined by the court, if any.

TEX. INS. CODE ANN. art. § 462.309(a) (West 2009). Subsections (b) and (c) provide that the stay

applies to each party to the proceeding and that any deadlines imposed under the Texas Rules of

Civil Procedure or the Texas Rules of Appellate Procedure are tolled during the stay. See id. §

462.309(b), (c).

       Accordingly, we REMOVE this cause from the September 17, 2014 submission docket.

Further, we ABATE this case until January 18, 2015, which is 180 days from the date of the

Delaware order. See TEX. INS. CODE ANN. art. 462.309(a) (West 2009).




                                                       /s/     MOLLY FRANCIS
                                                               PRESIDING JUSTICE